Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant's preliminary submission dated 11/16/20 and 12/3/20 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "backside edge" and the "frontside edge" of claims 2, 9, 14 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
Throughout the specifications, the flange is numbered incorrectly (expect for one place) as 160 instead of 106. Similarly, the light source is numbered incorrectly as 106 instead of 160. Correction is kindly solicited. Alternatively, the drawings must be corrected to correspond correctly with references numerals used in the specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding "backside edge" and the "frontside edge" of claims 2, 9, 14 and 19, claimed term "backside edge" does not have the proper antecedence in the disclosure. The preliminary amendments to the specification included a backside section 105 that is unclear to be the same element or a different one. Similarly, term "frontside" is missing altogether from the disclosure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Scope of claim 19 is further undefined since the claim first requires "the back cover being substantially contained within the second cavity", then followed by "such that no portion of the back cover extends beyond the backside edge of the module housing", which appears to be the opposite of the previous statement. Note that substantially is understood as mostly but not all. 
Claim 16, dependent on claim 15 repeats "a twist-and-lock connector or a snap-in connector", and it is unclear if the connectors claimed in the two claims are intended to be the same element or not. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRIST (US 9732947).
claim 1, CHRIST discloses a lighting module (FIG.s 1-13), comprising: a module housing (see 1211 FIG. 12, part of 1351 FIG. 13B), comprising: a sidewall (structurally evident); and a partition (structurally evident) coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity (as shown in FIG. 13B); a light source (1380 FIG. 13B), disposed within the first cavity, to emit light; a back cover (1250 FIG. 12, see 1360 FIG. 13B) directly coupled to the module housing and at least partially disposed within the second cavity so as to enclose the second cavity (as shown in FIG. 12), the back cover being a cup-shaped component (as shown in FIG. 12); and a driver (1340 FIG. 13B), mounted directly to the back cover (see embodiment of FIG. 10) and disposed within the second cavity (as shown in FIG. 13B), to supply electricity to power the light source, the driver being at least partially insulated from the module housing via the back cover (in the embodiment of FIG. 12, 1251 is between the driver and 1211).
CHRIST does not explicitly show all the features in a single embodiment and the cup-shaped component being formed of plastic. 
Regarding the material and the method of making in the limitation "being formed of plastic", it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an known and workable material, such as plastic, to make parts of the assembly of CHRIST in accordance to a preferred structural integrity and method of making. 
Regarding the teachings of the different embodiments, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate teachings from different embodiments that are not exclusive in accordance to a preferred structural arrangement of the assembly. 
claim 11, CHRIST discloses a lighting module (FIG.s 1-13), comprising: a module housing (see 1211 FIG. 12, part of 1351 FIG. 13B), comprising: a partition having a rear exterior surface and a rear interior surface; and a sidewall, coupled to the partition, defining a first cavity that abuts the rear interior surface, the sidewall extending past the partition and surrounding a backside section, the backside section abutting the rear exterior surface of the partition and being separated from the first cavity by the partition; a back cover (1250 FIG. 12, see 1360 FIG. 13B) directly coupled to the module housing and at least partially disposed within the backside section so as to substantially cover the backside section, the back cover defining a second cavity, the back cover being formed of plastic; a light source, disposed within the first cavity, to emit light; and a driver (1340 FIG. 13B), coupled to the module housing, to supply electricity to power the light source.
Regarding the material and the method of making in the limitation "being formed of plastic", it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an known and workable material, such as plastic, to make parts of the assembly of CHRIST in accordance to a preferred structural integrity and method of making. 
Regarding the teachings of the different embodiments, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate teachings from different embodiments that are not exclusive in accordance to a preferred structural arrangement of the assembly. 
Regarding claim 2, CHRIST further discloses the sidewall includes a backside edge abutting the second cavity; and the back cover is substantially flush with the backside edge (structurally evident of FIG.s 11 and 13).
claim 3, CHRIST further discloses the back cover is coupled to the module housing via one or more snap-fit connectors (embodiment of FIG. 12).
Regarding claim 4, CHRIST further discloses the module housing further comprises a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10), abutting the first cavity, having at least one of a twist-and-lock connector or a snap-in connector to couple a trim (part of 200, see 211, 214 FIG. 2, 4, 711 FIG. 7) to the module housing.
Regarding claim 5, CHRIST the trim, coupled to the module housing, via the at least one of a twist-and-lock connector or a snap-in connector (as shown in FIG.s 2, 4, 7).
Regarding claim 6, CHRIST further discloses the at least one of a twist-and-lock connector or a snap-in connector imposes a force between the flange and the trim to increase thermal contact (structurally evident).
Regarding claim 7, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size for the assembly, such that the lighting module is dimensioned to fit into an enclosure having an interior width dimension less than 3.5 inches, in accordance to a preferred application thereof. 
Regarding claim 8, CHRIST further discloses the module housing further comprises: a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure, the pair of openings being separated by a distance.
Regarding the pair of openings on the flange being separated by a distance of about 70 mm, it would have been obvious to one of ordinary skills in the art before the 
Regarding claim 12, CHRIST further discloses the driver is directly mounted to the back cover and at least partially disposed within the second cavity (embodiments of FIG.s 10 and 13).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to directly mount the driver to the cover, as shown in FIG. 10, but provide the driver in the second cavity, as shown in FIG. 13, in order to increase the ease of access while improving the structural integrity. 
Regarding claim 13, CHRIST further discloses the driver is at least partially insulated from the module housing via the back cover (structurally evident).
Regarding claim 14, CHRIST further discloses the sidewall includes a backside edge abutting the second cavity; and the back cover is substantially flush with the backside edge (structurally evident of FIG.s 11 and 13).
Regarding claim 15, CHRIRST further discloses a trim (such as part of 200 FIG. 2A), coupled to the module housing via at least one of a twist-and-lock connector or a snap-in connector (see 100 FIG. 2, also FIG.s 7, 8, 10 and 12), to cover a hole of a ceiling or a wall when the lighting module is installed into the ceiling or the wall and to dissipate heat form the module housing (evident of 214 FIG. 2, 1014 FIG. 10, 1114 FIG. 11), the at least one of a twist-and-lock connector or a snap-in connector imposing a force between the flange and the trim to increase thermal contact (structurally evident). 
Regarding claim 16, CHRIST further discloses the connecting member comprises at least one of a twist-and-lock connector or a snap-in connector (FIG.s 2, 4, 7, 8, 11, 12).
claim 17, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size for the assembly, such that the lighting module is dimensioned to fit into an enclosure having an interior width dimension less than 3.5 inches, in accordance to a preferred application thereof. 
Regarding claim 18, CHRIST further discloses a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure, the pair of openings being separated by a distance.
Regarding the pair of openings on the flange being separated by a distance of about 70 mm, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal and workable distance for the separation of the openings in accordance to a preferred application of the assembly. 
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRIST in view of MORALES (US 2018/0142871) and LAWLORE (US 2015/0345761).
Regarding claim 19, CHRIST discloses a lighting module (FIG.s 1-13), comprising: a module housing (see 1211 FIG. 12, part of 1351 FIG. 13B), the module housing comprising: a sidewall having a backside edge, a front edge; a partition coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity, the second cavity abutting the backside edge (structurally evident); and a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure; a light 
CHRIST does not explicitly show the module housing being formed of aluminum and comprising a plurality of fins, the pair of openings on the flange being separated by a distance of about 70 mm, the back cover being formed of plastic, the connectors of the back cover being snap-fit, no portion of the back cover extends beyond the backside edge of the module housing, and a retaining ring coupled to the module housing via one or more snap-fit connectors and disposed within the first cavity so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with the front edge of the module housing.
Regarding the module housing being formed of aluminum and comprising a plurality of fins, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a preferred material for heat dissipation, such as aluminum, to make the housing and incorporate fins thereon in order to improve the heat dissipation efficiency of the assembly of CHRIST. 
Regarding the pair of openings on the flange being separated by a distance of about 70 mm, it would have been obvious to one of ordinary skills in the art before the 
Regarding the material and the method of making in the limitation "being formed of plastic", it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an known and workable material, such as plastic, to make parts of the assembly of CHRIST in accordance to a preferred structural integrity and method of making. 
Regarding the limitation "no portion of the back cover extends beyond the backside edge of the module housing", it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal size and shape for the back cover, such that it is fully housed within the module in accordance to a preferred structural arrangement of the assembly. 
MORALES teaches a retaining ring (144 FIG. 3) coupled to a module housing (110 FIG. 3) via one or more connectors (threads thereon) and disposed within a first cavity of the module housing so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with the front edge of the module housing (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a retaining ring, such as taught by MORALES, with the assembly of CHRIST in order to modularly mount optics to the assembly. 
Regarding the connectors being snap-fit, absent persuasive evidence that the claimed type of connector is significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention 
Regarding claim 20, CHRIRST further discloses a trim (such as part of 200 FIG. 2A), coupled to the module housing via at least one of a twist-and-lock connector or a snap-in connector (see 100 FIG. 2, also FIG.s 7, 8, 10 and 12), to cover a hole of a ceiling or a wall when the lighting module is installed into the ceiling or the wall and to dissipate heat form the module housing (evident of 214 FIG. 2, 1014 FIG. 10, 1114 FIG. 11), the at least one of a twist-and-lock connector or a snap-in connector imposing a force between the flange and the trim to increase thermal contact (structurally evident). 
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRIST in view of MORALES.
Regarding claim 9, CHRIST does not explicitly show a retaining ring, coupled to the module housing via one or more snap-fit connectors and disposed within the first cavity so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with a frontside edge of the sidewall of the module housing.
MORALES teaches a retaining ring (144 FIG. 3) coupled to a module housing (110 FIG. 3) via one or more connectors (threads thereon) and disposed within a first cavity of the module housing so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with the front edge of the module housing (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a retaining ring, such as taught by MORALES, with the assembly of CHRIST in order to modularly mount optics to the assembly. 
claim 10, MORALES further teaches an optic (such as 142 FIG. 3), disposed within the first cavity and supported by the retaining ring, to redirect light emitted by the light source.
The motivation to combine is same as in claim 9 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Same assignee: US 2019/0063701, US 2018/0372284, US 10663153.
ATHALYE (US 10054274), LUDYJAN (US 2015/0362159), YAMAMOTO (US 2013/0077307). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875